DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-3, 5 and 7 are amended.
Claim 12 is cancelled.
Claims 13-20 remain withdrawn.
Claims 1-11 are pending and rejected.


Response to Arguments
Claim Objections
Applicant's amendments, filed 1/5/2021, render the claim objections to claim 5 moot.  As such, the claim objections have been withdrawn.

35 USC 112(a) rejection
Applicant's amendments include the cancellation of claim 12.  The previous rejection of claim 12 under 35 USC 112(a) is moot.  The claim rejection under 35 USC 112(a) has been withdrawn.

35 USC 112(b) rejection
Applicant's arguments with respect to the rejection of claims 1-12 under 35 USC 112(b) have been fully considered and are partially persuasive, in view of the accompanying amendments.  However, the claim amendments result in additional differing rejections under 35 USC 112(b).  The rejections of claims 1-11 have been maintained and are explained in further detail below.

35 USC 101 rejection
 Applicant's arguments with respect to the rejection of claims 1-12 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely manage the process for following rules to deliver data changes, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’
	 Further, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The claim language lacks a ‘technical 
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

35 USC 102 rejections
Applicant’s arguments with respect to the rejection of claims 1-12 under 35 USC 102 have been fully considered but are not persuasive, in view of the accompanying amendments. The claims remain rejected as ineligible for patenting under the current 35 USC 102 rejection, explained in detail below.
Applicant's amended claims 1 now requires “delivering an alert for the change in the data asset along with other data assets that are related to the data asset to one or more services in a manner defined by the customized rules, to a mobile device or a terminal that is identified as being at a specific location defined by the customized rules, and at a time defined by the customized rule”. Applicant asserts that the cited reference, Chadha, fails to teach this newly amended limitation.  Examiner disagrees and directs Applicants attention to the disclosure of Chadha in paragraphs [0114] and [0128].  Here Chadha explains that extracted user information may include location and/or any other information related to the user.  It would be commonplace for a timestamp to be included as ‘other pertinent information’.  Further, Chadha explains in paragraph [0037], that a query may be specified for a specific time frame.
Therefore the previously presented reference reads upon the newly added limitations.  The claims remain rejected as ineligible for patenting under the current 35 USC 102 rejection, explained in detail below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation ‘upon detection of a change in value in a data asset…’.  It is unclear how a change in value is detected and if that is performed within the method by the processor or by some other means.  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.

Claim 2 recites the limitation ‘upon detection of the change in value in a data asset…’.  It is unclear how a change in value is detected and if that is performed within the method by the processor or by some other means.  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.

	Claims 2-11 are also rejected based on their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
upon detection of a change in value in a data asset, obtaining customized rules for processing the change, wherein obtaining further includes obtaining a notification of the change from a retail system where the data asset is managed; 
processing the customized rules; and
delivering an alert for the change in the data asset along with other data assets that are related to the data asset to one or more services in a manner defined by the customized rules, to a mobile device or a terminal that is identified as being at a specific location defined by the customized rules, and at a time defined by the customized rule.
These steps, as a whole, set forth the process for following rules to deliver data changes, which is an abstract idea because it is a method of organizing human activity. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a processor, a device, an Application Programming Interface (API). These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and the device is merely being used as a tool to perform the abstract idea (i.e. a generic computer components) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Dependent claims 2-11 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for following rules to deliver data changes. Thus, each of claims 2-11 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chadha et al. (U.S. Pre-Grant Publication No. 2016/0085824), hereinafter “Chadha”.

Regarding claim 1, Chadha teaches a method, comprising:
providing executable instructions to a processor of a device from a non-transitory computer-readable storage medium (para [0010]) causing the processor to perform operations comprising:
upon detection of a change in value in a data asset, obtaining customized rules for processing the change, wherein obtaining further includes obtaining a notification of the change from an Application Programming Interface (API) associated with a retail system where the data asset is managed (para [0031], [0046], [0047]-[0048]); 
processing the customized rules (para [0100]); and
delivering an alert for the change in the data asset along with other data assets that are related to the data asset to one or more services in a manner defined by the customized rules, to a mobile device or a terminal that is identified as being at a specific location defined 

Regarding claim 2, Chadha teaches the above method of claim 1.  Chadha also teaches wherein upon detection of the change in value in a data asset further includes inspecting fields of a database for the change, each field associated with a data asset type (para [0076], [0099]).

Regarding claim 3, Chadha teaches the above method of claim 2.  Chadha also teaches wherein monitoring further includes identifying the change from the API when a record having a particular data asset type is updated within the database and when the particular data asset type is included in a monitoring table that is linked to a particular item code, wherein the particular item code represents the data asset (para [0031], [0047]-[0048]).

Regarding claim 4, Chadha teaches the above method of claim 3.  Chadha also teaches wherein identifying further includes obtaining data from the record as the change and the other data assets related to the data asset (para [0076], [0099]).

Regarding claim 5, Chadha teaches the above method of claim 4.  Chadha also teaches wherein obtaining further includes monitoring the database as a product catalogue for products associated with a specific retailer, wherein the item code represents a specific product identified in the product catalogue and the change represents a price change in a price for the specific product (para [0119], [0143]).

Regarding claim 6, Chadha teaches the above method of claim 1.  Chadha also teaches wherein obtaining further includes identifying the customized rules from a plurality of customized rules based on a data asset type for the data asset (para [0100], [0105], [0151]).

Regarding claim 7, Chadha teaches the above method of claim 1.  Chadha also teaches wherein processing further includes identifying a communication channel for delivering the change and the other data assets from the customized rules (para [0080]).

Regarding claim 8, Chadha teaches the above method of claim 7.  Chadha also teaches wherein identifying further includes identifying the one or more services as mobile device services (para [0080]).

Regarding claim 9, Chadha teaches the above method of claim 7.  Chadha also teaches wherein identifying further includes identifying the one or more services as transaction terminal services (para [0080]).

Regarding claim 10, Chadha teaches the above method of claim 7.  Chadha also teaches wherein identifying further includes identifying a condition that is satisfied in the customized rules before delivering the change and the other data assets to the one or more services (para [0080]).

Regarding claim 11, Chadha teaches the above method of claim 10.  Chadha also teaches wherein identifying further includes identifying the condition as a location-based condition for a current location of a device that executes the one or more services (para [0080], [0128]).




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684